DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 2 is objected to because of the following informalities:  Claim 2 contains the limitation “a proximal end.” It is unclear if this is referring to the same proximal end that was introduced in claim 1 or if this is a new limitation. This limitation should be changed to --the proximal end-- or contain clarification of the difference between the proximal end in claim 1 and claim 2. For the purpose of examination, “a proximal end” has been interpreted as --the proximal end--. Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  Claim 8 contains the phrase “the shaft an upper portion of the shaft.” This phrase is unclear and interpreted as a typo that is meant to read --an upper portion of the shaft--. Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  Claim 14 contains the limitation “a generally cylindrical handle comprised of plastic” on line 9 of the claim and the limitation “the handle being comprised of plastic” on line 10 of the claim. These limitations are redundant. Appropriate correction is required.
Claim 15 objected to because of the following informalities:  Claim 15 contains the phrase “the shaft an upper portion of the shaft.” This phrase is unclear and interpreted as a typo that is meant to read --an upper portion of the shaft--. Appropriate correction is required.
Claim 16 is objected to because of the following informalities:  Claim 16 contains the phrase “on the tip aceting a portion” on line 9 of the claim. This phrase has been interpreted as a typo that is meant to read --on the tip facing a portion--. 
Claim 16 also contains the phrase “on the tip faceting a portion” on lines 18-19 of the claim. This phrase has been interpreted as a typo that is meant to read --on the tip facing a portion--. 
Claim 16 also contains the limitation “a generally cylindrical handle comprised of plastic” on line 10 of the claim and the limitation “the handle being comprised of plastic” on line 11 of the claim. These limitations are redundant. 
Claim 16 also contains the limitation “a generally cylindrical handle comprised of plastic” on line 20 of the claim and the limitation “the handle being comprised of plastic” on line 21 of the claim. These limitations are redundant. Appropriate correction is required.
Claim 16 is also missing a period at the end of the claim. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 1 recites the limitation “an elongated cylindrical shaft” on the first line of the claim. The intended definition of “cylindrical” is unclear. Oxford Languages defines cylindrical as “having straight parallel sides and a circular or oval cross-section.” Claim 1 teaches away from this definition of cylindrical by the inclusion of a “facet forming an acute angle with the longitudinal axis tapering a thickness of the shaft” and a “tip being formed at an angle of about 75-95 degrees.” The definition of cylindrical needs to be made clear. For the purpose of examination, cylindrical has been defined as any three dimensional elongated shaft.
Claim 6 recites “first and second tools of claim 1.” Claim 1 does not introduce first and second tools and claim 6 is unclear to what the first and second tools are. Claim 1 only refers to a single tool. Claim 6 does not effectively explain if there is any difference between the first and second tools. For the purpose of examination, “first and second tools of claim 1” is interpreted as --the tool of claim 1 wherein the tool is part of a set of a first and second tool--. 
Claim 9 recites the limitation "the upper portion of the shaft" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, “the upper portion of the shaft” is interpreted as an error meant to read --an upper portion of the shaft--.
Claim 14 recites the limitation “an elongated cylindrical shaft” on the second line of the claim. The intended definition of “cylindrical” is unclear. Oxford Languages defines cylindrical as “having straight parallel sides and a circular or oval cross-section.” 
Claim 16 recites the limitation “an elongated substantially straight cylindrical shaft” on the third line of the claim and “an elongated cylindrical shaft” on the thirteenth line of the claim. The intended definition of “cylindrical” is unclear. Oxford Languages defines cylindrical as “having straight parallel sides and a circular or oval cross-section.” Claim 16 teaches away from this definition of cylindrical by the inclusion of a “facet forming an acute angle with the longitudinal axis tapering a thickness of the shaft” and a “tip being formed at an angle of about 75-95 degrees.” The definition of cylindrical needs to be made clear. For the purpose of examination, cylindrical has been defined as any three dimensional elongated shaft.
Claim 17 recites the limitation "the upper and lower denture removal tools" in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, “the upper and lower denture removal tools” is interpreted as --the first and second dental removal tools--.
Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as they either contain deficiencies as explained above, or are dependent upon a claim that contains deficiencies as explained above and inherit these deficiencies. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6, 9-13, and 17 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 6 contains the limitation “first and second tools of claim 1.” Claim 6 is treated as a dependent claim because it references claim 1; however, claim 6 fails to further limit the tool described in claim 1.
Claim 10 contains the limitation “a method of using the tool of claim 7.” Claim 10 is treated as a dependent claim because it references claim 7; however, claim 10 fails to further limit the tool described in claim 7.
Claim 12 contains the limitation “a method of using the tool of claim 8.” Claim 12 is treated as a dependent claim because it references claim 8; however, claim 12 fails to further limit the tool described in claim 8.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claims 9, 11, 13, and 17 inherit the rejection as they are dependent upon claim 6, 10, or 12. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 8,152,525 (Rossi).

    PNG
    media_image1.png
    724
    185
    media_image1.png
    Greyscale

Rossi Figure 1
Regarding claim 1, Rossi discloses a tool (Fig. 1) (100) for removing dentures from a mouth (Abstract), the tool comprising:

    PNG
    media_image2.png
    246
    363
    media_image2.png
    Greyscale

Rossi Figure 2 Annotated A

    PNG
    media_image3.png
    246
    363
    media_image3.png
    Greyscale

Rossi Figure 2 Annotated B
an elongated cylindrical shaft (Fig. 2 Annotated A) (Shaft). Cylindrical has been interpreted as any three dimensional elongated shaft.
the elongated cylindrical shaft having a distal end (Fig. 2 Annotated A) (Distal End) and a proximal end (Fig. 2 Annotated A) (Proximal End),


    PNG
    media_image4.png
    246
    363
    media_image4.png
    Greyscale

Rossi Figure 2 Annotated C

    PNG
    media_image5.png
    246
    363
    media_image5.png
    Greyscale

Rossi Figure 2 Annotated D
the facet forming an acute angle (Fig. 2 Annotated C) (Acute Angle A) OR (Fig. 2 Annotated D) (Acute Angle B) with the longitudinal axis tapering a thickness of the shaft as it extends towards the distal end along the facet,

    PNG
    media_image6.png
    251
    363
    media_image6.png
    Greyscale

Rossi Figure 2 Annotated E

    PNG
    media_image7.png
    251
    363
    media_image7.png
    Greyscale

Rossi Figure 2 Annotated F
the distal end including a tip (Fig. 2 Annotated E) (Tip A) OR (Fig. 2 Annotated F) (Tip B), the tip being formed at an angle (Fig. 2 Annotated E) (Tip Angle A) OR (Fig. 2 Annotated F) (Tip B) of about 75-95 degrees relative to an adjacent portion of the longitudinal axis with a portion of the facet on the tip facing a portion of the facet on a remainder of the shaft.
Regarding claim 2, Rossi discloses that the tool further comprises a handle (Figure 1) (102) affixed to a proximal end (Fig. 2 Annotated A and B) (Proximal End) at transition portion (Figure 1) (122) (Col. 4, lines 23-25). 
Regarding claim 7, Rossi discloses that the shaft is substantially straight. Substantial is defined by Merriam-Webster as “being largely but not wholly that which is specified.” The majority of the shaft is straight as shown by (Fig. 2 Annotated A and B) (Longitudinal Axis).

    PNG
    media_image8.png
    246
    363
    media_image8.png
    Greyscale

Rossi Figure 2 Annotated G
Regarding claim 8, Rossi discloses that an upper portion of the shaft is formed into a U-shape (Fig. 2 Annotated G) (U-Shape) with the facet (Fig. 2 Annotated G) (Facet A) and tip (Fig. 2 Annotated G) (Tip A) facing outwardly relative to the remainder of the shaft (Fig. 2 Annotated G) (Remainder of the Shaft).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4, 6, 9, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over US 8,152,525 (Rossi) in view of US 2015/0335396 (Block).
Regarding claim 3, Rossi discloses that the handle is generally cylindrical (Fig. 1) (Rossi, Col. 3, line 66 – Col. 4, line 1) and that “many configurations of the handle portion (102) are envisioned, including … larger bulbous styles allowing for ease of gripping, as well as many other sizes and styles” (Rossi, Col. 4, lines 1-4); however, Rossi is silent to the diameter being at least 0.65”. 

    PNG
    media_image9.png
    425
    465
    media_image9.png
    Greyscale

Block Figures 7A and 7B
Block teaches a denture removal tool (Figs. 7A and 7B) with a handle (Figs. 7A and 7B) (710) that has dimensions up to 3 cm by 12 cm (Par. 0045). 3 cm is greater than 0.65”. This large handle size allows the user to better grasp the device for removal (Par. 0045).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the diameter of the handle of the tool, disclosed by Rossi, to be at least 0.65” as taught by Block in the analogous art of denture removal tools for the purpose of better enabling the user to grasp the handle of the device. 
Regarding claim 4, Rossi in view of Block discloses all of the elements of the claimed invention as stated above fore claims 1-3. Rossi also discloses that the handle is comprised of plastic (Rossi, Col. 3, lines 38-41).
Regarding claim 6, Rossi discloses all of the elements of the claimed invention as stated above for claim 1. Rossi also discloses that “many configurations of the handle portion (102) are envisioned, including … larger bulbous styles allowing for ease of gripping, as well as many other sizes and styles” (Rossi, Col. 4, lines 1-4); however, Rossi is silent to a set of first and second tools.
Block teaches a set (Fig. 8) (800) of denture removal tools that may include a variety of shafts of differing lengths, dimensions, taperings, etc. to facilitate the particular needs for a variety of patients (Par. 0047).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a first and second tool in a set as taught by 
Regarding claim 9, Rossi in view of Block teaches all of the elements of the claimed invention as stated above for claims 1 and 6. 

    PNG
    media_image2.png
    246
    363
    media_image2.png
    Greyscale

Rossi Figure 2 Annotated A

    PNG
    media_image3.png
    246
    363
    media_image3.png
    Greyscale

Rossi Figure 2 Annotated B
Rossi discloses a tool (Fig. 2 Annotated A and B) wherein the shaft is substantially straight. Substantial is defined by Merriam-Webster as “being largely but 

    PNG
    media_image8.png
    246
    363
    media_image8.png
    Greyscale

Rossi Figure 2 Annotated G
Rossi also discloses a tool wherein an upper portion of the shaft is formed into a U-shape (Fig. 2 Annotated G) (U-Shape) with the facet (Fig. 2 Annotated G) (Facet A) and tip (Fig. 2 Annotated G) (Tip A) facing outwardly relative to the remainder of the shaft (Fig. 2 Annotated G) (Remainder of the Shaft).

    PNG
    media_image1.png
    724
    185
    media_image1.png
    Greyscale

Rossi Figure 1
Regarding claim 16, Rossi discloses an upper denture removal tool (Fig. 1) (100) and a lower denture removal tool (Fig. 1) (100) wherein: 
the upper denture removal tool comprises, 

    PNG
    media_image3.png
    246
    363
    media_image3.png
    Greyscale

Rossi Figure 2 Annotated B

the elongated cylindrical shaft having a distal end (Fig. 2 Annotated B) (Distal End) and a proximal end (Fig. 2 Annotated B) (Proximal End),
the shaft including a longitudinal axis (Fig. 2 Annotated B) (Longitudinal Axis) with a facet (Fig. 2 Annotated B) (Facet B) formed on a side of the shaft proximate and extending to its distal end

    PNG
    media_image5.png
    246
    363
    media_image5.png
    Greyscale

Rossi Figure 2 Annotated D
the facet forming an acute angle (Fig. 2 Annotated D) (Acute Angle B) with the longitudinal axis tapering a thickness of the shaft as it extends towards the distal end along the facet,

    PNG
    media_image7.png
    251
    363
    media_image7.png
    Greyscale

Rossi Figure 2 Annotated F
the distal end including a tip (Fig. 2 Annotated F) (Tip B), the tip being formed at an angle (Fig. 2 Annotated F) (Tip Angle B) of about 75-95 degrees relative to an adjacent portion of the longitudinal axis with a portion of the facet on the tip facing a portion of the facet on a remainder of the shaft, and
a generally cylindrical (Fig. 1) (Rossi, Col. 3, line 66 – Col. 4, line 1) handle (Figure 1) (102), that is comprised of plastic (Rossi, Col. 3, lines 38-41), affixed to a proximal end (Fig. 2 Annotated B) (Proximal End) at transition portion (Figure 1) (122) (Col. 4, lines 23-25), and 
the lower denture removal tool comprises,

    PNG
    media_image2.png
    246
    363
    media_image2.png
    Greyscale

Rossi Figure 2 Annotated A
an elongated cylindrical shaft (Fig. 2 Annotated A) (Shaft). Cylindrical has been interpreted as any three dimensional elongated shaft.
the elongated cylindrical shaft having a distal end (Fig. 2 Annotated A) (Distal End) and a proximal end (Fig. 2 Annotated A) (Proximal End),
the shaft including a longitudinal axis (Fig. 2 Annotated A) (Longitudinal Axis) with a facet (Fig. 2 Annotated A) (Facet A) formed on a side of the shaft proximate and extending to its distal end

    PNG
    media_image4.png
    246
    363
    media_image4.png
    Greyscale

Rossi Figure 2 Annotated C
the facet forming an acute angle (Fig. 2 Annotated C) (Acute Angle A) with the longitudinal axis tapering a thickness of the shaft as it extends towards the distal end along the facet,

    PNG
    media_image6.png
    251
    363
    media_image6.png
    Greyscale

Rossi Figure 2 Annotated E
the distal end including a tip (Fig. 2 Annotated E) (Tip A), the tip being formed at an angle (Fig. 2 Annotated E) (Tip Angle A) of about 75-95 degrees relative to an adjacent portion of the longitudinal axis with a portion of the facet on the tip facing a portion of the facet on a remainder of the shaft.
Rossi also discloses that “many configurations of the handle portion (102) are envisioned, including … larger bulbous styles allowing for ease of gripping, as well as many other sizes and styles” (Rossi, Col. 4, lines 1-4); however, Rossi is silent to a set of first and second tools.
Block teaches a set (Fig. 8) (800) of denture removal tools that may include a variety of shafts of differing lengths, dimensions, taperings, etc. to facilitate the particular needs for a variety of patients (Par. 0047).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a first and second tool in a set as taught by Block in the analogous art of denture removal tools for the purpose of providing the user with various tools to meet the particular needs for a variety of patients.
Regarding claim 17, Rossi discloses that the handle is generally cylindrical (Fig. 1) (Rossi, Col. 3, line 66 – Col. 4, line 1) and that “many configurations of the handle portion (102) are envisioned, including … larger bulbous styles allowing for ease of gripping, as well as many other sizes and styles” (Rossi, Col. 4, lines 1-4); however, Rossi is silent to the diameter being at least 0.65”. 

    PNG
    media_image9.png
    425
    465
    media_image9.png
    Greyscale

Block Figures 7A and 7B
Block teaches a denture removal tool (Figs. 7A and 7B) with a handle (Figs. 7A and 7B) (710) that has dimensions up to 3 cm by 12 cm (Par. 0045). 3 cm is greater 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the diameter of the handles of the upper and lower denture removal tools, disclosed by Rossi, to be at least 0.65” as taught by Block in the analogous art of denture removal tools for the purpose of better enabling the user to grasp the handle of the device. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over US 8,152,525 (Rossi) in view of US 2003/0022131 (Kangasniemi et al.).

Regarding claim 5, Rossi discloses all of the elements of the claimed invention as stated above for claim 1. Rossi is silent to the shaft being comprised of an aluminum alloy, but discloses that the dental prosthesis removal tool is formed from injection molded plastic but that other materials may be used as well, including various metals and composites, as well as combinations thereof (Rossi, Col. 3, lines 38-48).
Kangasniemi et al. teaches a dental tool (Fig. 1) (10) with a tip (Fig. 1) (20) that can be made of a material selected to suit the intended use, the material being e.g. plastic, aluminum, Teflon-coated aluminum, steel or titanium (Kangasniemi et al. Par. 0063). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to manufacture the shaft and tip of the denture removal tool of Rossi out of aluminum as taught by Kangasnimi et al. for the purpose of providing a strong material that does not rust.
Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US 8,152,525 (Rossi) in view US 2009/0246732 (Creasman et al.).

    PNG
    media_image10.png
    751
    496
    media_image10.png
    Greyscale

Rossi Figures 8 and 9
Regarding claim 10, Rossi discloses a method of using a tool to remove an upper denture (Figs. 8-9), the method comprising:
while holding the tool (Rossi Col. 3, lines 52-57) proximate a proximal end of the shaft, this is where the handle is located as described above for claim 2, 
placing the tip (Fig. 9) (144) over a top edge (Fig. 9) (151) of the upper denture (Fig. 9) (158) adjacent to the gum while orientating the shaft generally downwardly (Figs. 8-9) ; and 

Rossi is silent to placing the removal tool on one of the left and right side of the upper jaw and freeing the one denture from the one of the left and right side upper jaw but Rossi does disclose “In one embodiment of the present invention, the dental prosthesis removal tool 100 is intended to be used to remove dentures by engaging the dentures at or near the front of the mouth; however, other embodiments could instead removing dentures by engaging the dentures at other locations” (Rossi, Col. 3, lines 57-62).

    PNG
    media_image11.png
    370
    343
    media_image11.png
    Greyscale

Creasman et al. Figure 10
Creasman et al. teaches a denture removal tool (Fig. 10) (320) and a method of removing an upper denture by placing the removal tool on one side of the jaw and pulling downward as shown (Fig. 10) (Par. 0041).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the denture removal method of Rossi to pull on one of the left and right side of the upper jaw and to free the denture from one of 

    PNG
    media_image12.png
    749
    481
    media_image12.png
    Greyscale

Rossi Figures 10 and 11
Regarding claim 12, Rossi discloses a method of using a tool to remove a lower denture (Figs. 10-11), the method comprising:
while holding the tool (Rossi Col. 3, lines 52-57) proximate a proximal end of the shaft, this is where the handle is located as described above for claim 2, 
placing the tip (Fig. 11) (140) under a bottom edge (Fig. 11) (154) of the lower denture (Fig. 11) (160) adjacent to the gum and orientating the proximal end generally downwardly (Figs. 10-11); and

Rossi is silent to placing the removal tool on one of the left and right side of the lower jaw and freeing the one denture from the one of the left and right side lower jaw but Rossi does disclose “In one embodiment of the present invention, the dental prosthesis removal tool 100 is intended to be used to remove dentures by engaging the dentures at or near the front of the mouth; however, other embodiments could instead removing dentures by engaging the dentures at other locations” (Rossi, Col. 3, lines 57-62).

    PNG
    media_image13.png
    319
    296
    media_image13.png
    Greyscale

Creasman et al. Figure 11
Creasman et al. teaches a denture removal tool (Fig. 11) (320) and a method of removing a lower denture by placing the removal tool on one side of the jaw and pushing upward as shown (Fig. 11) (Par. 0042).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the denture removal method of Rossi to push on one of the left and right side of the lower jaw and to free the denture from one . 
Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US 8,152,525 (Rossi) in view of US 2009/0246732 (Creasman et al.) and further in view of US 8,475,166 (LaMee).
Regarding claim 11, Rossi in view of Creasman et al. teaches all of the elements of the claimed invention as stated above for claims 1, 7, and 10. Rossi discloses a method comprising:
while holding the tool (Rossi Col. 3, lines 52-57) proximate a proximal end of the shaft, this is where the handle is located as described above for claim 2, 

    PNG
    media_image10.png
    751
    496
    media_image10.png
    Greyscale

Rossi Figures 8 and 9
placing the tip (Fig. 9) (144) over a top edge (Fig. 9) (151) of the upper denture (Fig. 9) (158) adjacent to the gum while orientating the shaft generally downwardly (Figs. 8-9) ; and 
8pulling the tool downwardly (Fig. 9) until the upper denture is freed (Rossi, Col. 5, line 60 – Col. 6, line 8). 
Rossi in view of Creasman et al. is silent to placing the removal tool on the other of the left and right side of the upper jaw and freeing the one denture from the other of the left and right side upper jaw but Rossi does disclose “In one embodiment of the present invention, the dental prosthesis removal tool 100 is intended to be used to remove dentures by engaging the dentures at or near the front of the mouth; however, other embodiments could instead removing dentures by engaging the dentures at other locations” (Rossi, Col. 3, lines 57-62).

    PNG
    media_image14.png
    381
    461
    media_image14.png
    Greyscale

LaMee Figure 1
LaMee teaches a denture removal tool (Fig. 1) (2) that is capable of grabbing both the left and right sides of a denture for removal for the purpose of faster and easier denture removal (LaMee, Col. 1, lines 50-59).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the denture removal method of Rossi in view of Creasman to push on the other of the left and right side of the upper jaw and to free the denture from the other of the left and right side jaw, as taught by LaMee in the analogous art of denture removal tools, for the purpose of making the removal of the denture faster and easier. 
Regarding claim 13, Rossi in view of Creasman et al. teaches all of the elements of the claimed invention as stated above for claims 1, 8, and 12. Rossi discloses a method comprising:
while holding the tool (Rossi Col. 3, lines 52-57) proximate a proximal end of the shaft, this is where the handle is located as described above for claim 2, 

    PNG
    media_image12.png
    749
    481
    media_image12.png
    Greyscale

Rossi Figures 10 and 11
placing the tip (Fig. 11) (140) under a bottom edge (Fig. 11) (154) of the lower denture (Fig. 11) (160) adjacent to the gum and orientating the proximal end generally downwardly (Figs. 10-11); and
pushing the tool upwardly (Fig. 11) until the lower denture is freed (Rossi, Col. 6, lines 9-24). 
Rossi is silent to placing the removal tool on the other of the left and right side of the lower jaw and freeing the one denture from the other of the left and right side lower jaw but Rossi does disclose “In one embodiment of the present invention, the dental prosthesis removal tool 100 is intended to be used to remove dentures by engaging the dentures at or near the front of the mouth; however, other embodiments could instead removing dentures by engaging the dentures at other locations” (Rossi, Col. 3, lines 57-62).

    PNG
    media_image14.png
    381
    461
    media_image14.png
    Greyscale

LaMee Figure 1
LaMee teaches a denture removal tool (Fig. 1) (2) that is capable of grabbing both the left and right sides of a denture for removal for the purpose of faster and easier denture removal (LaMee, Col. 1, lines 50-59).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the denture removal method of Rossi in view of Creasman to push on the other of the left and right side of the lower jaw and to free the denture from the other of the left and right side jaw, as taught by LaMee in the analogous art of denture removal tools, for the purpose of making the removal of the denture faster and easier. 

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over US 8,152,525 (Rossi) in view of US 2015/0335396 (Block) and US 2003/0022131 (Kangasniemi et al.).
Regarding claim 14, Rossi discloses a tool for removing denture from a mouth, the tool comprising: 

    PNG
    media_image2.png
    246
    363
    media_image2.png
    Greyscale

Rossi Figure 2 Annotated A
an elongated cylindrical shaft (Fig. 2 Annotated A) (Shaft). Cylindrical has been interpreted as any three dimensional elongated shaft.

the shaft including a longitudinal axis (Fig. 2 Annotated A) (Longitudinal Axis) with a facet (Fig. 2 Annotated A) (Facet A) formed on a side of the shaft proximate and extending to its distal end

    PNG
    media_image4.png
    246
    363
    media_image4.png
    Greyscale

Rossi Figure 2 Annotated C
the facet forming an acute angle (Fig. 2 Annotated C) (Acute Angle A) with the longitudinal axis tapering a thickness of the shaft as it extends towards the distal end along the facet,

    PNG
    media_image6.png
    251
    363
    media_image6.png
    Greyscale

Rossi Figure 2 Annotated E
the distal end including a tip (Fig. 2 Annotated E) (Tip A), the tip being formed at an angle (Fig. 2 Annotated E) (Tip Angle A) of about 75-95 degrees relative to an adjacent portion of the longitudinal axis with a portion of the facet on the tip facing a portion of the facet on a remainder of the shaft;
the handle is generally cylindrical (Fig. 1) (Rossi, Col. 3, line 66 – Col. 4, line 1).
Rossi is silent to the shaft being comprised of an aluminum alloy but Rossi discloses that the dental prosthesis removal tool is formed from injection molded plastic but that other materials may be used as well, including various metals and composites, as well as combinations thereof (Rossi, Col. 3, lines 38-48). 
Rossi also is silent to the diameter being at least 0.65” but discloses that “many configurations of the handle portion (102) are envisioned, including … larger bulbous styles allowing for ease of gripping, as well as many other sizes and styles” (Rossi, Col. 4, lines 1-4). 
Kangasniemi et al. teaches a dental tool (Fig. 1) (10) with a tip (Fig. 1) (20) that can be made of a material selected to suit the intended use, the material being e.g. plastic, aluminum, Teflon-coated aluminum, steel or titanium (Kangasniemi et al. Par. 0063). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to manufacture the shaft and tip of the denture removal tool of Rossi out of aluminum as taught by Kangasnimi et al. for the purpose of providing a strong material that does not rust.

    PNG
    media_image9.png
    425
    465
    media_image9.png
    Greyscale

Block Figures 7A and 7B
Block teaches a denture removal tool (Figs. 7A and 7B) with a handle (Figs. 7A and 7B) (710) that has dimensions up to 3 cm by 12 cm (Par. 0045). 3 cm is greater than 0.65”. This large handle size allows the user to better grasp the device for removal (Par. 0045).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the diameter of the handle of the tool, 
Regarding claim 15, Rossi in view Block and further in view of Kangasniemi et al. teaches all of the elements of the claimed invention as stated above for claim 14. 

    PNG
    media_image8.png
    246
    363
    media_image8.png
    Greyscale

Rossi Figure 2 Annotated G
Rossi also discloses that an upper portion of the shaft is formed into a U-shape (Fig. 2 Annotated G) (U-Shape) with the facet (Fig. 2 Annotated G) (Facet A) and tip (Fig. 2 Annotated G) (Tip A) facing outwardly relative to the remainder of the shaft (Fig. 2 Annotated G) (Remainder of the Shaft).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2008/0160473 is relevant to this application because it discloses a denture removal tool with a handle and hook shaped tip for grabbing the denture. US 2012/0100499 is relevant to this application because it discloses a denture .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL PHILIP BISSETTE whose telephone number is (571)270-3168.  The examiner can normally be reached on Monday-Thursday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571) 270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/DANIEL PHILIP BISSETTE/
Examiner, Art Unit 3772                                                                                                                                                                                             
/JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772